DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Claims 16, 18-21, 24-28 and 31-36 remain pending. Applicant amended claim 16 by incorporating the allowable subject matter of previously pending claims 22 and 23. Applicant also amended claim 24 by incorporating the allowable subject matter of previously pending claims 29 and 30. Applicant also amended claim 33 to change its dependency. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Don Cha on May 10, 2021.
The application has been amended as follows: 
Claim 16 (Currently Amended) A fluorescent monomeric core-shell nanocomposite material comprising : 
a nanoparticle of a first metal; 

a shell of a second metal directly formed on said nanoparticle to which said linkers are bound,
wherein the shell comprises a thickness such that a surface of the shell is spaced apart a uniform distance from each of said fluorophores in a vertical direction,
wherein said plurality of fluorophores are coated with a silica shell, and 
wherein said silica shell comprises a silica shell fluorophore that extends from said silica shell.

Amend line 8 of claim 24 as follows: “the linkers are bound by adjusting a thickness of the shell of the second metal such that a surface of the shell of the second metal is[to be] spaced apart a uniform”

Claim 35 (Currently Amended) The method of claim [30]24, wherein said silica shell fluorophore and said plurality of fluorophores on said linkers are identical.  

Claim 36 (Currently Amended) The core-shell nanocomposite material of Claim 16, wherein said nanocomposite material [has]exhibits a metal-enhanced fluorescence effect.
Reasons for Allowance
Claims 16, 18-21, 24-28 and 31-36 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Nam et al. (US 2011/0124008 A1) disclose a monomeric core-shell nanocomposite material comprising (see Fig. 1 and claim 1):
a nanoparticle (core) of a first metal (gold);
a plurality of linkers (e.g. oligonucleotides) bound to the first metal via first ends of the linkers (see Fig. 1); and
a shell of a second metal (silver) formed directly on the nanoparticle to which the linkers are bound (see Fig. 1), wherein the shell comprises a uniform* thickness (e.g. 1.5 nm, see [0111]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797